EXHIBIT 10.3
 
THIS DOCUMENT CONSTITUTES PART OF A PROSPECTUS
COVERING SECURITIES THAT HAVE BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED
 
(POLO RALPH LAUREN LOGO) [y85876y8587601.gif]
Stock Option
Fiscal 2011 — Overview
 
July 16, 2010





--------------------------------------------------------------------------------



 



THIS OVERVIEW IS QUALIFIED IN ITS ENTIRETY BY REFERENCE TO THE MEMORANDUM TO
PARTICIPANTS IN THE POLO RALPH LAUREN CORPORATION 1997 LONG-TERM STOCK INCENTIVE
PLAN AND TO THE PLAN ITSELF. COPIES OF THE MEMORANDUM AND THE PLAN ARE AVAILABLE
FROM YOUR HUMAN RESOURCES DEPARTMENT.
 
OVERVIEW
 
The Polo Ralph Lauren Corporation (the “Company”) 1997 Long-Term Stock Incentive
Plan (the “Plan”) authorizes the Compensation & Organizational Development
Committee of the Board of Directors (the “Compensation Committee”) to grant
equity awards to officers and other employees of the Company and its
Subsidiaries and Affiliates.
 
This Overview explains the Company’s current Stock Option program under the
Plan, describes its benefits to you as a participant, and outlines the various
steps needed to be taken in regard to your Stock Option grant.
 

  •  A Stock Option granted under the Plan provides a participant the
opportunity to purchase, within a specified period of time, a stated number of
shares of the Company’s Class A Common Stock (traded on the New York Stock
Exchange under the symbol RL) at a fixed price (the option grant price)     • 
The option grant price equals the Fair Market Value (the average of the high and
the low trading prices) of a share of the Company’s Class A Common Stock on the
grant date     •  Stock Options increase in value when the price of the
Company’s Class A Common stock moves above the option grant price     •  Unlike
actual share ownership, Stock Options do not provide voting rights or earn
dividends

 
AWARD OBJECTIVES
 
Objectives of the Stock Option program are to:
 
1. Motivate key contributors to continuously improve the Company’s performance,
which should ultimately result in increased stock value
 
2. Attract and retain individuals of superior talent
 
3. Enable individuals to participate in the long-term growth and financial
success of the Company
 
PLAN ADMINISTRATION
 
The Company’s Human Resources Department administers the program and Merrill
Lynch is the recordkeeper. Participants must have an open brokerage account at
Merrill Lynch in order to exercise vested stock options. To open a brokerage
account, or for questions regarding your account and account transactions,
please contact Merrill Lynch at (609) 818-8908 or (877) 765-POLO (7656).
 
The Company’s Board of Directors reserves the right to amend, modify or
terminate the Plan at any time. No such amendment to the Plan would adversely
affect any stock options then outstanding.
 
Nothing contained herein may be construed as creating a promise of future
benefits or a binding contract with the Company. Further, an individual’s
employment continues to be at will.
 
For questions regarding the Plan and its provisions, please contact Human
Resources.
 
ELIGIBILITY FOR STOCK OPTION GRANT
 
Equity awards, including Stock Option grants, may be made annually to
designated, key executives who have a significant impact on the strategic
direction and business results of the Company, and who are actively employed on
April 1 of the fiscal year for which the grant is being made.


2



--------------------------------------------------------------------------------



 



Guidelines have been established for the number and types of equity awards
eligible participants may receive. The guidelines reflect a position’s scope,
accountability and impact on the organization, and may also reflect changes in
the value of the Company’s Class A Common Stock.
 
Please note that these guidelines do not constitute a guarantee that any
specific individual will receive an equity award in any given year, or guarantee
the type or size of any grant, if a grant is made.
 
An eligible employee who receives a Below Expectations (B) or Unsatisfactory
(U) rating on his
or her annual performance appraisal is not eligible for an equity award in the
fiscal year
following that performance appraisal period.
 
OPTION PRICE
 
The option grant price, which is equal to the Fair Market Value on the date of
grant, is provided in your on-line Total Rewards statement and on your Merrill
Lynch statement. Though the stock price may fluctuate over the term of the
option, the option grant price does not change, except in the event of a stock
split or other similar event.
 
VESTING PERIOD AND EXPIRATION OF OPTIONS
 
Stock Options vest in three equal, annual installments beginning on the first
anniversary of the grant, and are 100% vested after three years. Vested Stock
Options must be exercised by the end of their “contractual term.” Currently,
Stock Options have a seven-year contractual term. Stock Options granted prior to
June 2006 have a ten-year contractual term.
 
VESTING/EXPIRATION SCHEDULE(1)
 

(TABLE) [y85876y8587602.gif]
 
Although participants have the right to exercise Stock Options once they have
vested, they may choose to hold vested options in anticipation of future gains
from an increase in the stock price.
 
VALUE OF STOCK OPTIONS
 
Stock Options increase in value when the market price of the Company’s Class A
Common Stock rises above the Stock Option grant price. Upon exercise, the
difference between the market price and the option grant price is considered the
gain received from the exercise.
 
This example demonstrates how the value of the award increases as stock price
increases.
 

 
 (1) Vesting contingent upon continuous service to the respective vesting dates.
In addition, option expiration dates may be accelerated based on certain
employment events such as Retirement. Refer to the If You Leave The Company
chart on page 7.


3



--------------------------------------------------------------------------------



 



EXAMPLE: POTENTIAL VALUE

 
AWARD OF 1,000 STOCK OPTIONS
 

                                      Grant Price   If Future Stock Price
Reaches:     $75   $85   $90   $100  
Gain per Share (assumes all shares granted have vested)
  $ 0     $ 10     $ 15     $ 25  
Gain per Share x 1000 Shares
  $ 0     $ 10,000     $ 15,000     $ 25,000  


 
Example is hypothetical and is not a forecast of growth in the Company’s Class A
Common Stock price
 
STOCK OPTION EXERCISE
 
All Stock Option exercise transactions and recordkeeping are performed for the
Company by Merrill Lynch. Participants must have an open brokerage account at
Merrill Lynch in order to exercise Stock Options.
 
The exercise of vested Stock Options has tax consequences in most jurisdictions.
Contact your financial advisor for important information about how Stock Option
exercise impacts you.
 
For employees at the Vice President level or above (“Officers”) and all
employees in the Finance, Legal and Human Resources departments, all
transactions in the Company’s securities (including, but not limited to
purchases, sales, transfers, etc.) must be pre-cleared with the Corporate
Counsel. If contemplating a transaction, please provide a written request via
e-mail to the Corporate Counsel, specifying the number of Stock Options you wish
to exercise and/or the number of shares you wish to purchase or sell before
contacting Merrill Lynch or taking any other step to initiate a transaction.
 

  •  Once you receive pre-clearance from the Corporate Counsel, Officers and all
employees in the Finance Legal and Human Resources departments must indicate
your intent to exercise by contacting the Executive Advisory Team at Merrill
Lynch at (800) 937-0526 between 8:30 a.m. and 6:00 p.m. (ET) on any day the New
York Stock Exchange is open. Outside the U.S., Puerto Rico or Canada, call
(212) 236-5574.     •  All transactions in the Company’s securities, including
cash or cashless exercise of Stock Options and sales and purchases of the
Company’s Class A Common Stock as described below, are prohibited during a
Company trading blackout period as defined in the Company’s Securities Trading
policy which is included in this Overview beginning on page 8.

 
METHODS OF EXERCISING STOCK OPTION
 
When exercising Stock Options, participants purchase shares of the Company’s
Class A Common Stock at the grant price set at the time the option was granted.
Stock Options may be exercised in three ways:
 
1. Cash Exercise: Paying cash for the shares exercised
 
2. Cashless Exercise: Exercising a number of Stock Options and paying for the
exercise by simultaneously selling the stock and retaining the net gain
 
3. Stock-for-Stock Exchange: Delivering shares of the Company’s Class A Common
Stock owned for at least six months and that are not subject to any pledge or
other security interest, to pay for the shares exercised
 
SALE OF SHARES SUBSEQUENT TO EXERCISE
 
When shares acquired from the exercise of Stock Options are sold at a later
date, participants benefit from any price appreciation that may have occurred
since the date the shares were acquired. As noted above, shares realized from a
Stock Option exercise may be sold at any time, except when such sale would be
considered insider trading or during blackout periods as described in more
detail by the Company’s Securities Trading policy beginning on page 8.


4



--------------------------------------------------------------------------------



 



IF YOU LEAVE THE COMPANY
 
This chart explains what happens to your Stock Options if you leave Polo Ralph
Lauren.
 

          Event   Vested Options   Unvested Options             Normal
Retirement (Age 65)  
•   Up to three years to exercise any vested stock options after retirement,
provided they do not expire sooner. If not exercised within the three years
following retirement, the options expire.
 
•   All unvested stock options are forfeited
          Early Retirement (Age 55 through Age 64, with seven or more years of
service)  
•   Up to one year to exercise any vested stock options after early retirement,
provided they do not expire sooner. If not exercised within one year following
retirement, the options expire. However, any vested options are forfeited if a
participant goes to work for a competitor(1).
 
•   All unvested stock options are forfeited
         
Disability
 
•   Up to three years to exercise any vested stock options after long-term
disability begins, provided they do not expire sooner. The options expire if not
exercised within the three years following onset of LTD.
 
•   Options continue to vest according to the original vesting schedule (1/3
each year for 3 years). If vested options are not exercised within three years
of the date of disability, the options expire.
         
Death
 
•   The optionee’s estate has up to three years to exercise any vested stock
options, provided they do not expire sooner. Options expire if not exercised
within the three years.
 
•   Options continue to vest according to the original vesting schedule (1/3
each year for 3 years). If vested options are not exercised within three years
of the date of death, the options expire.
          Dismissal for Cause (as defined by the Company and if applicable, the
participant’s employment agreement), or Voluntary Resignation  
•   All vested stock options are forfeited as of the date of termination
 
•   All unvested stock options are forfeited
         
Involuntary Termination(2)
 
•   Up to three months to exercise any vested stock options, provided they do
not expire sooner
 
•   All unvested stock options are forfeited


 

 

(1) For purposes hereof, a “competitor” shall mean any business engaged in the
designing, marketing or distribution of premium lifestyle products, including
but not limited to apparel, home, accessories and fragrance products, which
competes in any material respect with the Company or any of its Subsidiaries,
Affiliates or Licensees   (2) Refers to termination by Polo without cause, and
when the employee has executed a general release with terms satisfactory to the
Company


5



--------------------------------------------------------------------------------



 



 
SECURITIES TRADING POLICY
 
INSIDER TRADING
 
As provided in the Polo Ralph Lauren (the Company) Employee Handbook, employees
are prohibited by law from buying or selling securities if an employee has or is
aware of any material, non-public information about the Company and its
subsidiaries. This is commonly referred to as “insider information.” Material,
non-public information is any information that has not been disclosed to the
public that could affect the price of the Company’s Common Stock — either
positively or negatively — or affect a person’s decision to buy, hold or sell
securities. The prohibition on insider trading applies to all transactions in
the Company’s securities, including cash exercises, cashless exercises of Stock
Options and sales and purchases of the Company’s stock.
 
Examples of what might be considered “insider information” include but are not
limited to the following:
 

  •  Earnings or other financial information     •  Changes in dividend policy  
  •  Stock splits     •  Mergers and acquisitions     •  Major new contracts or
product-line introductions     •  Litigation involving substantial amounts of
money     •  Changes in management

 
These insider-trading rules are applicable to employees of Polo Ralph Lauren and
its Subsidiaries and Affiliates worldwide.
 
COMPANY BLACKOUT PERIODS
 
To avoid even the appearance of “insider trading,” our Company’s Securities
Trading policy prohibits members of the Board of Directors, all employees and
their “Related Parties” (as such term is defined in the Company’s policy) from
making trades involving stock of the Company during certain “blackout periods.”
This prohibition covers all transactions in the Company’s securities, including
buying or selling shares, cashless exercise of Stock Options and cash exercises
of Stock Options. These blackout periods generally begin two weeks before the
end of each of our fiscal quarters and continue through one trading day after
the Company issues its earnings release for the fiscal quarter or year just
ended. If the earnings release is issued before the opening of the market on a
trading day, trading may begin the next day. The blackout periods are announced
at the start of each year. The Company may prohibit trading of the Company’s
stock at any time it deems such trading to be inappropriate, even outside the
regular blackout periods. Individuals who receive a specific notification
prohibiting them from trading the Company’s stock should note that such
notification takes precedence over pre-announced blackout periods. In addition,
members of the Board of Directors, Officers (any employee who is a Vice
President or above), and all employees in the Finance, Legal and Human Resources
departments must clear all trades with the Corporate Counsel, whether they occur
within a blackout period or not.
 
ADDITIONAL PROHIBITED TRANSACTIONS
 
Because we believe it is inappropriate for any Company personnel to engage in
short-term or speculative transactions involving the Company’s Common Stock, it
is Company policy that employees do not engage in any of the following
activities with respect to the securities of the Company:
 

  •  “In and out” trading in securities of the Company. Any Company stock
purchased in the market must be held for a minimum of six months, and ideally
longer. (Note that the Securities and Exchange Commission (SEC) has a
“short-swing profit recapture” rule that effectively prohibits Executive
Officers and members of the Board of Directors from selling any Company stock
within six months of a purchase. The Company has


6



--------------------------------------------------------------------------------



 



  extended this prohibition to all employees. The receipt of shares pursuant to
the exercise of Stock Options is not considered a purchase under the SEC’s
rule.)

 

  •  Short sales (i.e., selling stock one does not own and then borrowing the
shares to make delivery)     •  Buying or selling “puts” or “calls” (i.e.,
making commitments to buy or sell securities at a specified price for a fixed
period of time)

 
CLEARANCE OF ALL TRADES BY DIRECTORS, OFFICERS AND OTHER KEY PERSONNEL
 
All transactions in Company stock (purchases, sales, transfers, etc.) by members
of the Board of Directors, Officers (any employee who is a Vice President or
above), and all personnel in the Finance, Legal and Human Resources departments
must be pre-cleared by the Corporate Counsel. If you contemplate a transaction,
please provide a written request via e-mail to the Corporate Counsel, specifying
the number of shares that you wish to purchase or sell before contacting Merrill
Lynch or taking any other step to initiate a transaction.
 
COMPLIANCE WITH SECTION 409A
 
To the extent applicable, the Plan shall be interpreted in accordance with
Section 409A of the Internal Revenue Code of 1986 and the Department of Treasury
Regulations and other interpretive guidance issued hereunder (“Section 409A”).
Notwithstanding any provision of the Plan to the contrary, it is intended that
this Plan comply with Section 409A, and all provision of this Plan shall be
construed and interpreted in a manner consistent with the requirements for
avoiding taxes or penalties under Section 409A.. Each Participant is solely
responsible and liable for the satisfaction of all taxes and penalties that may
be imposed on or in respect of such Participant in connection with this Plan or
any other plan maintained by the Company (including any taxes and penalties
under Section 409A), and neither the Company nor any Affiliate shall have any
obligation to indemnify or otherwise hold such Participant (or any beneficiary)
harmless from any or all of such taxes or penalties.
 
 
In the event of any discrepancy between this Stock Option Overview, and either
the terms of the Plan or the provisions under which the Plan is administered and
governed by the Compensation Committee, the Plan and the determination of the
Compensation Committee will govern, as applicable. This Overview is qualified in
its entirety based on the determinations, interpretations and other decisions
made within the sole discretion of the Compensation Committee.


7